Citation Nr: 0206306	
Decision Date: 06/14/02    Archive Date: 06/20/02

DOCKET NO.  98-09 994A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to an increased evaluation for schizophrenia, 
currently evaluated as 70 percent disabling.

2. Entitlement to a total disability evaluation based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran had two periods of active service with his final 
honorable discharge in November 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which increased the veteran's 
disability evaluation for schizophrenia to 50 percent.  The 
veteran requested that he be assigned an even higher 
evaluation and in a January 1999 rating decision, he was 
awarded a 70 percent disability evaluation for schizophrenia.  
The veteran filed an application for a total rating based on 
individual unemployability in February 1999, and continued 
his appeal of the assignment of a 70 percent disability 
evaluation.  In a January 1999 rating decision, the RO denied 
the veteran's claim for a total disability evaluation based 
on individual unemployability and the veteran appealed.  As 
such, the two issues identified above are properly before the 
Board for adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran has occupational and social impairment in 
most areas due to symptoms of schizophrenia.

3.  The veteran is unable to secure or follow a substantially 
gainful occupation as a result of his service-connected 
schizophrenia.


CONCLUSION OF LAW

1.  The schedular criteria for a disability evaluation higher 
than 70 percent for schizophrenia have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1-4.16, 4.125-
4.130, Diagnostic Code 9204 (2001).

2.  The criteria for a total disability evaluation based on 
individual unemployability have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1-4.16 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of his 
claims for a higher evaluation for schizophrenia as well as 
its duty to notify the veteran of any information and 
evidence needed to substantiate and complete his claims 
under the Veterans Claims Assistance Act of 2000 (VCAA) 
[codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)].  Regulations implementing the VCAA have been 
enacted.  66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)].  By virtue of the Statement of the Case and 
Supplemental Statements of the Case issued during the 
pendency of the appeal, the veteran and his representative 
were given notice of the information, medical evidence, or 
lay evidence necessary to substantiate the veteran's claims 
currently on appeal.  The veteran was afforded VA 
examinations and all relevant records adequately identified 
by the veteran were obtained and associated with the claims 
folder.  The veteran was also given the opportunity to 
testify before RO Hearing Officers on two separate occasions 
to advance all arguments in favor of his claims.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Consideration must also be 
given to a longitudinal picture of the veteran's disability 
to determine if the assignment of separate ratings for 
separate periods of time, a practice known as "staged" 
ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more with sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16.

The veteran's schizophrenia has been evaluated using 
Diagnostic Code 9204 of 38 C.F.R. § 4.130, which sets forth 
the criteria for evaluating undifferentiated type 
schizophrenia using a general rating formula for mental 
disorders outlined in Diagnostic Code 9440.  The pertinent 
portions of the general rating formula for mental disorders 
is as follows:

Total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation, or own name...........100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking or mood, due 
to such symptoms as:  suicidal ideation; 
obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the 
ability to function independently, appropriately 
and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a 
worklike setting); inability to establish and 
maintain effective relationship..............................70 percent

The veteran asserts that he should be assigned a 100 percent 
schedular rating or, in the alternative, a total disability 
rating based on individual unemployability as he has been 
unable to work since October 1999 as a result of his mental 
disorder.  The evidence of record reveals that the veteran 
participates in regular group therapy and is seen regularly 
by a psychiatrist for maintenance of his medications.  He 
lives with his sister, performs household chores, watches 
television, listens to the radio, and walks every day in 
order to tire himself out to help him sleep at night.  The 
veteran has complaints of intrusive and racing negative 
thoughts, thoughts of worthlessness and suicide, and 
difficulty handling stress.  He also relates always being mad 
at himself because of the state of his life.

The veteran gave credible testimony before two RO Hearing 
Officers; one in December 1998, and the other in May 2000.  
The veteran has consistently asserted that he has difficulty 
remembering things because of his racing and intrusive 
thoughts.  In December 1998, the veteran was working part-
time as a security guard, but by May 2000, he was unemployed.  
He testified, however, that he volunteered twice per week at 
the VA Medical Center and missed that obligation about once 
per month because of symptoms of his mental illness.  The 
veteran also submitted copies of applications showing that he 
had been applying for employment in the areas of security and 
janitorial services.

In June 1997, the veteran underwent VA examination and was 
found to be adequately groomed and dressed; he spoke in a 
tangential manner and provided much more detail than was 
appropriate, with remarks not being clearly coherent or 
relevant.  The veteran's affect was very flat and he stared 
blankly at the examiner; there was evidence of very odd and 
peculiar kinds of thoughts that were of delusional proportion 
and he related being able to think of what other people and 
inanimate objects were thinking.  The examiner found a 
clearly disordered character to the veteran's speech and 
thought processes.  The veteran described obsessive-
compulsive ideations and rituals and related spending most of 
his time alone with only brief contacts with family members 
and one acquaintance.  The examiner diagnosed schizophrenia, 
residual type, noted marked difficulties in social and 
interpersonal functioning, and assigned a Global Assessment 
of Functioning score of 50.

The veteran underwent another VA examination in June 1999, 
and again related having racing thoughts, feeling worthless, 
having difficulty concentrating because of intrusive 
thoughts, and worrying about things over which he had no 
control.  His clothing was noted to be unkempt and the 
veteran himself was found to be mildly disheveled.  He 
mumbled when speaking to the examiner and had a very flat, 
blank affect.  The content of the veteran's thought was found 
to be limited and he was noted to be distracted and 
preoccupied with only fair insight and judgment.  The 
examiner diagnosed chronic, undifferentiated schizophrenia, 
and again a Global Assessment of Functioning score of 50 was 
assigned.

Treatment records show that the veteran has a good 
understanding of his mental illness and has been cautioned 
against isolating.  He has been counseled with regard to his 
distrust of people, but he continues to spend most of his 
time alone.  The veteran relates walking anywhere from five 
to fifteen miles per day to help control his symptoms and to 
tire him out so he can sleep at night.  He also relates 
having lost interest in most activities.  In December 2000, 
the veteran's treating psychiatrist assigned a Global 
Assessment of Functioning score of 42.

In November 2001, the veteran's treating VA social worker 
noted that she had been treating the veteran for two and one-
half years and believed that he was unable to work because of 
his poor response to everyday stresses.  The social worker 
noted that the veteran had been unsuccessful in attempts to 
gain and keep competitive employment.  Also in November 2001, 
the veteran's VA treating psychiatrist opined that the 
veteran was unemployable as a result of his schizophrenia.  
The psychiatrist pointed out that the veteran suffered from a 
severely depressed mood, obsessive-compulsive behaviors, 
paranoia at times, and social isolation, noting that all of 
these symptoms had been present for over a decade 
notwithstanding many treatments.  Additionally, the veteran's 
psychiatrist opined that although the veteran could 
participate in a supportive, structured setting, he could not 
handle the stress of a competitive work place as he was 
unable to tolerate supervision and interpersonal 
interactions.

Given the evidence as outlined above, the Board finds that 
the veteran has occupational and social impairment with 
deficiencies in most areas, but that he does not have total 
occupational and social impairment.  Thus, the assignment of 
a 70 percent disability evaluation for his schizophrenia is 
appropriate.  Specifically, the veteran has related having 
suicidal thoughts and obsessional activities that interfere 
with his routine activities; his speech is occasionally 
illogical and irrelevant, and he has been noted to neglect 
his personal appearance and hygiene.  The veteran also has 
difficulty adapting to stressful situations and has an 
inability to establish effective relationships as evidenced 
by his social isolation.  A 100 percent schedular evaluation 
is not warranted, however, because the veteran does not 
display a gross impairment in thought processes or 
communication, persistent delusions or hallucinations, or 
grossly inappropriate behavior.  Yes, the veteran has related 
being able to think what other people and even inanimate 
objects are thinking, but his thought processes do not 
suggest gross impairment as he is able to function in group 
therapy sessions, volunteer at the VA Medical Center, perform 
household chores, and have a good understanding of his mental 
illness.  The veteran has at no time been disoriented to time 
or place, nor has he been unable to remember his own name or 
the names of family members.  His isolation and difficulty 
handling life stresses may cause total occupational 
impairment, but the evidence does not support a finding of 
both total occupational and social impairment under the 
criteria outlined in the general rating formula for mental 
disorders.  Therefore, the Board denies the veteran's claim 
for a schedular disability evaluation in excess of 70 percent 
for schizophrenia.

As for the veteran's claim for a total disability evaluation 
based on individual unemployability, the Board finds that the 
overwhelming evidence of record supports the veteran's 
contention that he cannot secure or follow a substantially 
gainful occupation.  The veteran meets the rating criteria 
outlined in 38 C.F.R. § 4.16 by having a schedular rating of 
one disability in excess of 60 percent, has provided credible 
evidence that he has been unable to stay employed because of 
symptoms of his service-connected schizophrenia, and has 
submitted medical evidence from his treating VA social worker 
and psychiatrist showing that his mental illness hinders his 
ability to find and maintain employment outside of a 
structured environment like the VA Medical Center.  
Accordingly, a total disability evaluation based on 
individual unemployability is hereby granted.


ORDER

A schedular rating higher than 70 percent for schizophrenia 
is denied.

A total disability evaluation based on individual 
unemployability is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

